         Case 5:19-cr-00021-GTS Document 39 Filed 03/08/19 Page 1 of 10




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF NEW YORK

    UNITED STATES OF AMERICA                     )    Criminal No.    5:19-cr-00021-GTS
                                                 )
                v.                               )
                                                 )
    STEPHEN J. TAUBERT                           )
                                                 )
                                                 )
                Defendant.                       )

           GOVERNMENT’S AMENDED PROPOSED JURY INSTRUCTIONS

        In the course of continuing to prepare for trial, the government has come to believe that

some of its proposed jury instructions should be amended in certain respects to make them easier

for the jury to understand and to reflect anticipated stipulations.

        The government therefore requests that this Court provide the jury with the following

amended instructions, in lieu of those originally proposed.1 In this filing, the government has used

double strikethroughs for language the government recommends striking, and bold underline for

language the government recommends adding. The footnotes accompanying each amended

instruction contain the government’s rationale for the proposed changes.

DATED: March 8, 2019                           Respectfully submitted,

                                               GRANT C. JAQUITH
                                               UNITED STATES ATTORNEY

                                               /s/ Michael D. Gadarian
                                       BY:     /s/ Michael F. Perry
                                               Michael D. Gadarian (Bar Roll No. 517198)
                                               Michael F. Perry (Bar Roll No. 518952)
                                               Assistant United States Attorneys


1
 Instructions to which the government does not seek amendment are not provided herein, though
the government still requests that all of its other proposed instructions be given.
                                                  1
      Case 5:19-cr-00021-GTS Document 39 Filed 03/08/19 Page 2 of 10




     GOVERNMENT’S AMENDED PROPOSED JURY INSTRUCTION #10:
  COUNT 1: FIRST ELEMENT—THREAT TO ASSAULT, KIDNAP, OR MURDER

     THE FIRST ELEMENT THE GOVERNMENT MUST PROVE BEYOND A

REASONABLE DOUBT IS THAT THE DEFENDANT THREATENED TO ASSAULT,

KIDNAP, OR MURDER CONGRESSWOMAN WATERS.

     A THREAT IS A SERIOUS STATEMENT EXPRESSING AN INTENTION TO

INFLICT BODILY INJURY (OR MURDER OR KIDNAP) AT ONCE OR IN THE FUTURE,

AS DISTINGUISHED FROM IDLE OR CARELESS TALK, EXAGGERATION, OR

SOMETHING SAID IN A JOKING MANNER. FOR A STATEMENT TO BE A THREAT,

THE STATEMENT MUST HAVE BEEN MADE UNDER SUCH CIRCUMSTANCES THAT

A REASONABLE PERSON WHO HEARD OR READ THE STATEMENT WOULD

UNDERSTAND IT AS A SERIOUS EXPRESSION OF AN INTENT TO INFLICT BODILY

INJURY. IN ADDITION, THE DEFENDANT MUST HAVE MADE THE STATEMENT

INTENDING IT TO BE A THREAT, OR WITH THE KNOWLEDGE THAT THE

STATEMENT WILL BE VIEWED AS A THREAT.

     TO DETERMINE WHETHER OR NOT THE DEFENDANT THREATENED

CONGRESSWOMAN WATERS, YOU SHOULD CONSIDER THE CIRCUMSTANCES

UNDER WHICH THE STATEMENT WAS MADE, INCLUDING ITS CONTEXT WITH

RESPECT TO SURROUNDING CONVERSATION, THE LANGUAGE THE DEFENDANT

USED, AND THE REACTION OF THOSE WHO HEARD OR READ THE STATEMENT.

     IT IS NOT NECESSARY THAT THE GOVERNMENT PROVE THAT THE

DEFENDANT INTENDED TO CARRY OUT THE THREAT OR THAT HE HAD THE


                                    2
         Case 5:19-cr-00021-GTS Document 39 Filed 03/08/19 Page 3 of 10




PRESENT ABILITY TO CARRY OUT THE THREAT. A THREAT MAY BE CONDITIONAL

UPON THE DEFENDANT’S ABILITY TO CARRY IT OUT.




____________________________

Modern Federal Jury Instructions-Criminal § 14.02: Instruction 14-14 (modified). The language
that the government proposes to strike is potentially confusing and is not necessary to accurately
state the law. The point of the sentence the government recommends striking, apparently, is to
underscore the sentence that precedes it (i.e., that “[i]t is not necessary that the government prove
that the defendant intended to carry out the threat or that he had the present ability to carry out the
threat.”). The government believes that the instruction is clearer without the final sentence,
particularly because the jury is not going to be instructed on what it means for a threat to be
“conditional” on the defendant’s ability to carry it out; nor is the government’s proof going to
concern a “conditional” threat.


                                                  3
        Case 5:19-cr-00021-GTS Document 39 Filed 03/08/19 Page 4 of 10




       GOVERNMENT’S AMENDED PROPOSED JURY INSTRUCTION #11:
       COUNT 1: SECOND ELEMENT–VICTIM WAS A FEDERAL OFFICIAL

      THE SECOND ELEMENT THAT THE GOVERNMENT MUST PROVE BEYOND A

REASONABLE DOUBT IS THAT AT THE TIME OF THE ALLEGED THREAT,

CONGRESSWOMAN WATERS WAS A FEDERAL OFFICIAL.

      I INSTRUCT YOU THAT A FEDERAL OFFICIAL INCLUDES A MEMBER OF

CONGRESS.     HOWEVER, IT IS FOR YOU TO DETERMINE IF CONGRESSWOMAN

WATERS HELD THAT TITLE AT THE TIME IN QUESTION. HERE, THE PARTIES

HAVE STIPULATED THAT CONGRESSWOMAN WATERS WAS A FEDERAL

OFFICIAL AT THE TIME IN QUESTION.

      THE GOVERNMENT DOES NOT HAVE TO PROVE THAT THE DEFENDANT

KNEW THAT CONGRESSWOMAN WATERS WAS A FEDERAL OFFICIAL. THE CRIME

OF THREATENING A FEDERAL OFFICIAL IS DESIGNED TO PROTECT FEDERAL

OFFICIALS ACTING IN PURSUIT OF THEIR OFFICIAL FUNCTIONS, AND THEREFORE,

IT IS SUFFICIENT TO SATISFY THIS ELEMENT FOR THE GOVERNMENT TO PROVE

THAT THE VICTIM WAS A FEDERAL OFFICIAL AT THE TIME OF THE ALLEGED

THREAT. WHETHER THE DEFENDANT KNEW THAT THE VICTIM WAS A FEDERAL

OFFICIAL AT THE TIME IS IRRELEVANT TO SUCH A DETERMINATION, AND SHOULD

NOT BE CONSIDERED BY YOU.

_____________________

Modern Federal Jury Instructions-Criminal § 14.02: Instruction 14-15 (modified). Based on
communications with defense counsel, the government believes that the defendant plans to
stipulate that Congresswoman Waters was a federal official at the relevant time.



                                           4
        Case 5:19-cr-00021-GTS Document 39 Filed 03/08/19 Page 5 of 10




        GOVERNMENT’S AMENDED PROPOSED JURY INSTRUCTION #15:
                 COUNT 2: FIRST ELEMENT–THREAT

     THE FIRST ELEMENT THE GOVERNMENT MUST ESTABLISH BEYOND A

REASONABLE DOUBT IS THAT THE WORDS COMMUNICATED BY THE DEFENDANT

WERE, IN FACT, A THREAT, AS I WILL DEFINE THAT TERM FOR YOU.

     A THREAT IS A SERIOUS STATEMENT EXPRESSING AN INTENTION TO

INFLICT BODILY INJURY (OR KILL OR KIDNAP) AT ONCE OR IN THE FUTURE, AS

DISTINGUISHED FROM IDLE OR CARELESS TALK, EXAGGERATION, OR SOMETHING

SAID IN A JOKING MANNER. FOR A STATEMENT TO BE A THREAT, THE STATEMENT

MUST HAVE BEEN MADE UNDER SUCH CIRCUMSTANCES THAT A REASONABLE

PERSON WHO HEARD OR READ THE STATEMENT WOULD UNDERSTAND IT AS A

SERIOUS EXPRESSION OF AN INTENT TO INFLICT BODILY INJURY (OR MURDER OR

KIDNAP). IN ADDITION, THE DEFENDANT MUST HAVE MADE THE STATEMENT

INTENDING IT TO BE A THREAT, OR WITH THE KNOWLEDGE THAT THE

STATEMENT WOULD BE VIEWED AS A THREAT.

     TO DETERMINE WHETHER OR NOT THE DEFENDANT MADE A THREAT, YOU

SHOULD CONSIDER THE CIRCUMSTANCES UNDER WHICH THE STATEMENT WAS

MADE,    INCLUDING    ITS   CONTEXT       WITH   RESPECT   TO   SURROUNDING

CONVERSATION, THE LANGUAGE THE DEFENDANT USED, AND THE REACTION OF

THOSE WHO HEARD OR READ THE STATEMENT.

     IT IS NOT NECESSARY THAT THE GOVERNMENT PROVE THAT THE

DEFENDANT INTENDED TO CARRY OUT THE THREAT OR THAT HE HAD THE



                                      5
         Case 5:19-cr-00021-GTS Document 39 Filed 03/08/19 Page 6 of 10




PRESENT ABILITY TO CARRY OUT THE THREAT. A THREAT MAY BE CONDITIONAL

UPON THE DEFENDANT’S ABILITY TO CARRY IT OUT IN THE FUTURE. THE

DEFENDANT’S STATEMENT MAY BE A THREAT EVEN IF IT WAS NEVER

COMMUNICATED, NOR INTENDED TO BE COMMUNICATED, TO THE TARGET OF

THE THREAT.




_____________________________

Modern Federal Jury Instructions-Criminal § 31.02-Instruction 31-8 (modified). For the reasons
set forth above in connection with proposed amended instruction #10, the government believes
that the “conditional” language is not necessary to accurately state the law and that it is potentially
confusing.



                                                  6
        Case 5:19-cr-00021-GTS Document 39 Filed 03/08/19 Page 7 of 10




        GOVERNMENT’S AMENDED PROPOSED JURY INSTRUCTION #19:
                COUNT 3: ELEMENTS OF THE OFFENSE

       IN ORDER TO PROVE THE DEFENDANT GUILTY OF MAKING A THREAT

AGAINST A FORMER PRESIDENT, THE GOVERNMENT MUST ESTABLISH THE

FOLLOWING THREE ELEMENTS BEYOND A REASONABLE DOUBT:

       FIRST, THAT THE DEFENDANT VERBALLY THREATENED TO KILL, TO

KIDNAP, OR TO INFLICT BODILY HARM UPON A FORMER PRESIDENT OF THE

UNITED STATES, AS ALLEGED IN THE INDICTMENT SAID THE WORDS ALLEGED

IN THE INDICTMENT TO BE A THREAT TO KILL, TO KIDNAP, OR TO INFLICT BODILY

HARM UPON A FORMER PRESIDENT OF THE UNITED STATES;

       SECOND, THAT THE WORDS WERE IN FACT A THREAT; AND

       THIRD, THAT THE DEFENDANT MADE THE THREAT KNOWINGLY AND

WILLFULLY.




_____________________

Modern Federal Jury Instructions-Criminal § 31.01-Instruction 31-2 (modified). (Instruction
applies to offenses under both 18 U.S.C. § 871 and 18 U.S.C. § 879.) The language of the Model
Instruction assumes the indictment specified the language of the threat, which is not the case
here.


                                              7
         Case 5:19-cr-00021-GTS Document 39 Filed 03/08/19 Page 8 of 10




       GOVERNMENT’S AMENDED PROPOSED JURY INSTRUCTION #20:
      COUNT 3: FIRST ELEMENT – MAILING OR OTHER COMMUNICATION

       THE FIRST ELEMENT THE GOVERNMENT MUST PROVE BEYOND A

REASONABLE DOUBT IS THAT THE DEFENDANT VERBALLY THREATENED TO

KILL, TO KIDNAP, OR TO INFLICT BODILY HARM UPON A FORMER PRESIDENT

OF THE UNITED STATES, AS ALLEGED IN THE INDICTMENT SAID THE WORDS

ALLEGED IN THE INDICTMENT TO BE A THREAT TO KILL, TO KIDNAP, OR TO

INFLICT BODILY HARM UPON A FORMER PRESIDENT OF THE UNITED STATES. THE

PARTIES HAVE STIPULATED THAT BARACK OBAMA WAS A FORMER

PRESIDENT OF THE UNITED STATES AT THE TIME THE GOVERNMENT

ALLEGES THE DEFENDANT VERBALLY THREATENED TO KILL, TO KIDNAP, OR

TO INFLICT BODILY HARM UPON A FORMER PRESIDENT.




_____________________

Modern Federal Jury Instructions-Criminal § 31.01-Instruction 31-3 (modified). For the reasons
set forth above in connection with proposed amended instruction #9, and to reflect an anticipated
stipulation from the defendant that Barack Obama is a former president of the United States, the
government believes this instruction should be changed.



                                                8
      Case 5:19-cr-00021-GTS Document 39 Filed 03/08/19 Page 9 of 10




      GOVERNMENT’S AMENDED PROPOSED JURY INSTRUCTION #21:
              COUNT 3: SECOND ELEMENT – THREAT

     THE SECOND ELEMENT THE GOVERNMENT MUST ESTABLISH BEYOND A

REASONABLE DOUBT IS THAT THE WORDS COMMUNICATED BY THE DEFENDANT

WERE IN FACT A THREAT, AS I WILL DEFINE THAT TERM FOR YOU.

     A THREAT IS A SERIOUS STATEMENT EXPRESSING AN INTENTION TO

INFLICT BODILY INJURY (OR KILL) AT ONCE OR IN THE FUTURE, AS

DISTINGUISHED FROM IDLE OR CARELESS TALK, EXAGGERATION, OR SOMETHING

SAID IN A JOKING MANNER. FOR A STATEMENT TO BE A THREAT, THE STATEMENT

MUST HAVE BEEN MADE UNDER SUCH CIRCUMSTANCES THAT A REASONABLE

PERSON WHO HEARD OR READ THE STATEMENT WOULD UNDERSTAND IT AS A

SERIOUS EXPRESSION OF AN INTENT TO INFLICT BODILY INJURY (OR MURDER). IN

ADDITION, THE DEFENDANT MUST HAVE MADE THE STATEMENT INTENDING IT

TO BE A THREAT, OR WITH THE KNOWLEDGE THAT THE STATEMENT WOULD BE

VIEWED AS A THREAT.

     TO DETERMINE WHETHER OR NOT THE DEFENDANT “THREATENED” A

FORMER PRESIDENT, YOU SHOULD CONSIDER THE CIRCUMSTANCES UNDER

WHICH THE STATEMENT WAS MADE, INCLUDING ITS CONTEXT WITH RESPECT TO

SURROUNDING CONVERSATION, THE LANGUAGE THE DEFENDANT USED, AND

THE REACTION OF THOSE WHO HEARD OR READ THE STATEMENT. YOU MAY ALSO

CONSIDER THE DEFENDANT’S POLITICAL LOYALTIES, BUT I REMIND YOU THAT

EVEN THE CRUDEST, MOST OFFENSIVE METHODS OF STATING POLITICAL



                                    9
        Case 5:19-cr-00021-GTS Document 39 Filed 03/08/19 Page 10 of 10




OPPOSITION TO THE PRESIDENT ARE NOT THREATS AS I HAVE DEFINED THAT

TERM FOR YOU.

       IT IS NOT NECESSARY THAT THE GOVERNMENT PROVE THAT THE

DEFENDANT INTENDED TO CARRY OUT THE THREAT OR THAT HE HAD THE

PRESENT ABILITY TO CARRY OUT THE THREAT. A THREAT MAY BE CONDITIONAL

UPON THE DEFENDANT’S ABILITY TO CARRY IT OUT IN THE FUTURE. THE

DEFENDANT’S STATEMENT MAY BE A THREAT EVEN IF IT WAS NEVER

COMMUNICATED, NOR INTENDED TO BE COMMUNICATED, TO THE FORMER

PRESIDENT.




_____________________

Modern Federal Jury Instructions-Criminal § 31.01-Instruction 31-4 (modified). For the reasons
set forth above in connection with proposed amended instruction #10, the government believes
that the “conditional” language is not necessary to accurately state the law and that it is
potentially confusing.



                                              10
